DETAILED ACTION
The instant application having Application No. 17/088,181 filed on 11/03/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 05/04/2018 (CHINA 201810420187.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Remarks
Claims 7 and 14 recite numerous claimed steps that are triggered by “WHEN statements” (conditional statements), such claimed steps will not be given patentable weights. It is unclear whether the claimed steps that are triggered by the conditional statements are required steps (patentable weights) or optional steps (no patentable weights). Examiner advises Applicant to amend the claims by converting all the claimed steps, that are triggered by the “WHEN statements”, into “required steps”. For the purpose of examination, Examiner interprets all the claimed steps that are triggered by the conditional statements as optional steps. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9 and 16, the limitations “the first time unit comprises a first symbol comprising a first cyclic prefix… the second time unit comprises a second symbol comprising a second cyclic prefix,” are not clear, as they do not match 

Regarding claims 1, 9 and 16, the limitation “a length of the first time unit is equal to N times a length of the second symbol comprising the second cyclic prefix in the second time unit, and N is an integer greater than or equal to 2” is not clear as the symbols comprise also the data to be transmitted, and the lengths of the data, distributed over the different symbols, is not indicated. It is unclear how comparing the length of the first cyclic prefix to the length of the second symbol as the amount of data in said second symbol is not indicated in the claim. Clarification is needed.

Regarding claims 2, 3, 10 and 11, the limitation “wherein the first information is a reference signal or data… and the mapping comprising: mapping, by the first terminal device, the reference signal to all resource elements in the first time unit” is not clear as Claims 1 and 9 claim the first information being mapped to the first and the second time unit, while in dependent claims 2, 3, 10 and 11 the mapping is claimed as being made to all or some resources elements in the first unit. The subject matter of dependent claims 2, 3, 10 and 11, is therefore contradictory with the subject matter of independent claims 1 and 9. Clarification is needed.

Claims 4-8, 12-15 and 17-20 depend on claims 1, 9 and 16 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 1, 2, 3, 9-11 and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (Pub # US 2016/0135151 A1 hereinafter Noh) in view of Kim et al. (Pub # US 2015/0195077 A1 hereinafter Kim).
Regarding claim 1, Noh teaches “a method,” as [(See Para. 0011)] “comprising: mapping, by a first terminal device, first information to a first time unit and a second time unit;” [(Para. 0012), The reference signal sequences may be mapped respectively to two slots in a subframe …. (Para. 0059), the subcarrier mapper may map the reference signal to the subcarriers using the localized mapping scheme of FIG. 7(a)] “and sending, by the first terminal device, the first information in the first time unit and the second time unit,” [(Para. 0060), FIG. 9 including (a) and (b), shows examples of a subframe through which a reference signal is transmitted. The structure of the subframe in FIG. 9(a) shows a case of a normal CP. The subframe includes a first slot and a second slot. Each of the first slot and the second slot includes 7 OFDM symbols. The 14 OFDM symbols within the subframe are assigned respective symbol indices 0 to 13. A reference signal may be transmitted through the OFDM symbols wherein the first time unit and the second time unit are consecutive,” [See Fig. 9a and 9b: 1st slot and 2nd slot] “the first time unit is previous to the second time unit” [See Fig. 9a and 9b: 1st slot and 2nd slot].
However, Noh does not specifically disclose the first time unit comprises a first symbol comprising a first cyclic prefix, the first symbol is a 1st symbol used by the first terminal device to transmit the first information, the second time unit comprises a second symbol comprising a second cyclic prefix, a length of the first cyclic prefix is greater than a length of the second cyclic prefix, a length of the first time unit is equal to N times a length of the second symbol comprising the second cyclic prefix in the second time unit, and N is an integer greater than or equal to 2.
In an analogous art, Kim teaches “the first time unit comprises a first symbol comprising a first cyclic prefix,” as [See Fig. 13] “the first symbol is a 1st symbol used by the first terminal device to transmit the first information,” [(Para. 0058), Referring to FIG. 5, a subframe includes 14 OFDM symbols. The first to third OFDM symbols are used as a control region and the remaining 13 to 11 OFDM symbols are used as a data region, according to subframe configuration. In FIG. 5, R1 to R4 denote reference signals (RS) or a pilot signal for antennas 0 to 3.] “the second time unit comprises a second symbol comprising a second cyclic prefix,” [See Fig. 13] “a length of the first cyclic prefix is greater than a length of the second cyclic prefix,” [(Para. 0012), the first cyclic prefix length may be greater than the second cyclic prefix length.] “a length of the first time unit is equal to N times a length of the second symbol comprising the second cyclic prefix in the second time unit, and N is an integer greater than or equal to 2” [(Para. 0012), A first cyclic prefix length may be applied to a subframe of a minimum index included in one radio frame and a second cyclic prefix length may 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Noh with the modified system of Kim to more efficiently configure a cyclic prefix for a small cell in a wireless communication system [Kim: Para. 0013].
Regarding claim 2, the combination of Noh and Kim, specifically Noh teaches “wherein the first information is a reference signal or data,” as [(Para. 0012), Each of the reference signal sequences may be transmitted in a 4th SC-FDMA symbol in each slot in case of a normal cyclic prefix (CP), and may be transmitted in a 3rd SC-FDMA symbol in each slot in case of an extended CP.] “and mapping, by the first terminal device, the first information to the first time unit and the second time unit comprises: mapping, by the first terminal device, the reference signal to all resource elements in the first time unit” [(Para. 0056), The subcarrier mapper 52 maps the complex-valued symbols to the respective subcarriers of the frequency domain. The complex-valued symbols may be mapped to resource elements corresponding to a resource block allocated for data transmission. The subcarrier mapper 52 may be called a resource element mapper. The IFFT unit 53 outputs a baseband signal for data (that is, a time domain signal) by performing IFFT on the input symbols. The CP insertion unit 54 copies some of the rear part of the baseband signal for data and inserts the copied parts into the former part of the baseband signal for data.].
Regarding claim 3, the combination of Noh and Kim, specifically Noh teaches “wherein the first information is a reference signal or data,” as [(Para. 0012), Each of the reference and mapping, by the first terminal device, the first information to the first time unit and the second time unit” [(Para. 0172), UE generates a plurality of reference signal sequences in which different cyclic shift values are allocated respectively to a plurality of layers. In step S110, the UE generates an SC-FDMA symbol to which the plurality of reference signal sequences are mapped…. (Para. 0012), The reference signal sequences may be mapped respectively to two slots in a subframe, and a reference signal sequence mapped to a 2nd slot of the two slots may be multiplied by either +1 or −1 in accordance with the OCC index.] “comprises: mapping, by the first terminal device, the reference signal to only a portion of resource elements in the first time unit” [(Para. 0056), The subcarrier mapper 52 maps the complex-valued symbols to the respective subcarriers of the frequency domain. The complex-valued symbols may be mapped to resource elements corresponding to a resource block allocated for data transmission. The subcarrier mapper 52 may be called a resource element mapper. The IFFT unit 53 outputs a baseband signal for data (that is, a time domain signal) by performing IFFT on the input symbols. The CP insertion unit 54 copies some of the rear part of the baseband signal for data and inserts the copied parts into the former part of the baseband signal for data.].
Regarding claim 8, the combination of Noh and Kim, specifically Noh teaches “wherein the first time unit further comprises a first sequence,” as [(Para. 0012), Each of the reference signal sequences may be transmitted in a 4th SC-FDMA symbol in each slot in case of a normal cyclic prefix (CP), and may be transmitted in a 3rd SC-FDMA symbol in each slot in case of an extended CP.] “the first sequence is located before the first cyclic prefix,” [(Para. 0135), An allocation order of the cyclic shift offsets may be sequential or may conform to a predetermined and the first sequence is specified in a protocol, configured by a network device, or preconfigured” [(Para. 0087), For example, the first m-sequence or the second m-sequence may be initialized according to a cell identifier (ID) for every OFDM symbol, a slot number within one radio frame, an OFDM symbol index within a slot, and the type of a CP. A pseudo random sequence generator may be initialized to c init = ⌊ N ID cell 30⌋ in the first of each radio frame].
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “an apparatus, comprising: a processor;” as [Noh: (Para. 0175), a processor] “a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:” [Noh: (Para. 0175), a processor, a controller, a microprocessor, other electronic units, or a combination thereof, all of which are designed so as to perform the above-mentioned functions] “… and a transmitter” [Noh: (Para. 0034), This technique can be used for downlink or uplink. In general, downlink refers to communication from the BS 11 to the UE 12, and uplink refers to communication from the UE 12 to the BS 11. In downlink, a transmitter may be part of the BS 11 and a receiver may be part of the UE 12. In uplink, a transmitter may be part of the UE 12 and a receiver may be part of the BS 11].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
 claim 11, the combination of Noh and Kim, specifically Noh teaches “wherein the first information is a reference signal or data,” as [(Para. 0012), Each of the reference signal sequences may be transmitted in a 4th SC-FDMA symbol in each slot in case of a normal cyclic prefix (CP), and may be transmitted in a 3rd SC-FDMA symbol in each slot in case of an extended CP.] “and the program includes instructions for: mappings the reference signal to all or some resource elements in the first time unit” [(Para. 0056), The subcarrier mapper 52 maps the complex-valued symbols to the respective subcarriers of the frequency domain. The complex-valued symbols may be mapped to resource elements corresponding to a resource block allocated for data transmission. The subcarrier mapper 52 may be called a resource element mapper. The IFFT unit 53 outputs a baseband signal for data (that is, a time domain signal) by performing IFFT on the input symbols. The CP insertion unit 54 copies some of the rear part of the baseband signal for data and inserts the copied parts into the former part of the baseband signal for data.].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Kim, and further in view of Kuang et al. (2021/0152411 A1 hereinafter Kuang).
Regarding claim 4, the combination of Noh and Kim, specifically Noh teaches “further comprising: receiving, by a second terminal device, the first information in the first time unit and the second time unit;” as [(Para. 0060), FIG. 9 including (a) and (b), shows examples of a subframe through which a reference signal is transmitted. The structure of the subframe in FIG. 9(a) shows a case of a normal CP. The subframe includes a first slot and a second slot. 
However, the combination of Noh and Kim does not specifically disclose performing, by the second terminal device, demapping processing to obtain the first information.
In an analogous art, Kuang teaches “performing, by the second terminal device, demapping processing to obtain the first information” as [(Para. 0055), The reception device further comprises a circuitry 480, which, in operation, de-maps the data and/or the reference signal from the resource unit, including subcarriers of the first and/or of the second numerology.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Noh and Kim with the modified system of Kuang to provide an efficient transmission and reception of data and/or reference signals in resources of a communication system including subcarriers with different subcarrier spacing for maintaining the flexibility of the referencing contiguous subcarriers in the a reference unit in an effective manner and reduces the interfere-numerology-interference, and also performs the efficient signaling between the numerologies [Kuang: Para. 0001, 0120 and 0142].
Regarding claim 16, Noh teaches “an apparatus, comprising: a transceiver,” as [(Para. 0034), This technique can be used for downlink or uplink. In general, downlink refers to communication from the BS 11 to the UE 12, and uplink refers to communication from the UE 12 to the BS 11. In downlink, a transmitter may be part of the BS 11 and a receiver may be part of the UE 12. In uplink, a transmitter may be part of the UE 12 and a receiver may be part of configured to receive first information in a first time unit and a second time unit;” [(Para. 0060), FIG. 9 including (a) and (b), shows examples of a subframe through which a reference signal is transmitted. The structure of the subframe in FIG. 9(a) shows a case of a normal CP. The subframe includes a first slot and a second slot. Each of the first slot and the second slot includes 7 OFDM symbols. The 14 OFDM symbols within the subframe are assigned respective symbol indices 0 to 13. A reference signal may be transmitted through the OFDM symbols having the symbol indices 3 and 10.] “a processor;” [(Para. 0175), a processor] “and a non-transitory computer-readable storage medium storing a program to be executed by the processor,” [(Para. 0175), a processor, a controller, a microprocessor, other electronic units, or a combination thereof, all of which are designed so as to perform the above-mentioned functions] “the program including instructions for: wherein the first time unit and the second time unit are consecutive,” [See Fig. 9a and 9b: 1st slot and 2nd slot] “the first time unit is previous to the second time unit” [See Fig. 9a and 9b: 1st slot and 2nd slot].
However, Noh does not specifically disclose performing demapping processing to obtain the first information, the first time unit comprises a first symbol comprising a first cyclic prefix, the first symbol is a 1st symbol used by a transmitting device to transmit the first information, the second time unit comprises a second symbol comprising a second cyclic prefix, a length of the first cyclic prefix is greater than a length of the second cyclic prefix, a length of the first time unit is equal to N times a length of the second symbol comprising the second cyclic prefix in the second time unit, and N is an integer greater than or equal to 2.
In an analogous art, Kim teaches “the first time unit comprises a first symbol comprising a first cyclic prefix,” as [See Fig. 13] “the first symbol is a 1st symbol used by a transmitting device to transmit the first information,” [(Para. 0058), Referring to FIG. 5, a the second time unit comprises a second symbol comprising a second cyclic prefix,” [See Fig. 13] “a length of the first cyclic prefix is greater than a length of the second cyclic prefix,” [(Para. 0012), the first cyclic prefix length may be greater than the second cyclic prefix length.] “a length of the first time unit is equal to N times a length of the second symbol comprising the second cyclic prefix in the second time unit, and N is an integer greater than or equal to 2” [(Para. 0012), A first cyclic prefix length may be applied to a subframe of a minimum index included in one radio frame and a second cyclic prefix length may be applied to the remaining subframes, and the first cyclic prefix length may be greater than the second cyclic prefix length. The length of the cyclic prefix applied to one subframe may be set to the same value with respect to the symbols].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Noh with the modified system of Kim to more efficiently configure a cyclic prefix for a small cell in a wireless communication system [Kim: Para. 0013].
However, the combination of Noh and Kim does not specifically disclose performing demapping processing to obtain the first information.
In an analogous art, Kuang teaches “performing demapping processing to obtain the first information” as [(Para. 0055), The reception device further comprises a circuitry 480, which, in operation, de-maps the data and/or the reference signal from the resource unit, including subcarriers of the first and/or of the second numerology.].
[Kuang: Para. 0001, 0120 and 0142].

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Kim, and further in view of Ng (2016/0192396 A1).
Regarding claim 5, the combination of Noh and Kim does not specifically disclose wherein the first time unit further comprises a guard period, and the guard period is located at a start position of the first time unit.
In an analogous art, Ng teaches “wherein the first time unit further comprises a guard period, and the guard period is located at a start position of the first time unit” as [(Para. 0091), the guard period is located at the beginning of a period].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Noh and Kim with the modified system of Ng to provide a method and apparatus for uplink channel access and transmissions for LTE on unlicensed spectrum to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs  [Ng: Para. 0003 and 0004].
 claim 6, the combination of Noh, Kim and Ng, specifically Ng teaches “wherein a length of the guard period is specified in a protocol, configured by a network device, or preconfigured” as [(Para. 0088), the method 1000 configures a guard period (such as 1 ms) between a DL period and a UL period, and between a UL period and a DL period, at step 1020.].
Regarding claim 7, the combination of Noh, Kim and Ng, specifically Kim teaches “wherein the second cyclic prefix is configured as a normal cyclic prefix,” as [(Para. 0073), FIG. 9( a) shows a normal cyclic prefix (CP) case] “and wherein: when a subcarrier spacing is 15 kHz, the length of the guard period is equal to a length of the normal cyclic prefix, and the length of the first cyclic prefix is equal to a sum of the length of the normal cyclic prefix and a length of a part in the first symbol other than the first cyclic prefix;” [(Para. 0096), Next, in CP length change, the number of OFDM symbols on a time axis may be fixed and a subcarrier spacing Δf on a frequency axis may be adjusted to correspond to the fixed frame period. Accordingly, since the number of OFDM symbols configuring a single subframe is fixed, a subframe period configuration due to change in CP length is adjusted by changing the subcarrier spacing] “when a subcarrier spacing is 30 kHz, the length of the guard period is equal to twice a length of the normal cyclic prefix, and the length of the first cyclic prefix is equal to a length of a part in the first symbol other than the first cyclic prefix;” [(Para. 0096), Next, in CP length change, the number of OFDM symbols on a time axis may be fixed and a subcarrier spacing Δf on a frequency axis may be adjusted to correspond to the fixed frame period. Accordingly, since the number of OFDM symbols configuring a single subframe is fixed, a subframe period configuration due to change in CP length is adjusted by changing the subcarrier spacing] “or when a subcarrier spacing is 60 kHz, the length of the guard period is equal to four times a length of the normal cyclic prefix, and the length of the first cyclic prefix is equal to a length of a part in the first symbol other than the first cyclic prefix minus twice the length of the normal cyclic prefix” [(Para. 0096), Next, in CP length change, the number of OFDM symbols on a time axis may be fixed and a subcarrier spacing Δf on a frequency axis may be adjusted to correspond to the fixed frame period. Accordingly, since the number of OFDM symbols configuring a single subframe is fixed, a subframe period configuration due to change in CP length is adjusted by changing the subcarrier spacing].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Kim, further in view of Kuang, and further in view of Ng.
Regarding claim 17, the combination of Noh, Kim and Kuang does not specifically disclose wherein the first time unit further comprises a guard period, and the guard period is located at a start position of the first time unit.
In an analogous art, Ng teaches “wherein the first time unit further comprises a guard period, and the guard period is located at a start position of the first time unit” as [(Para. 0091), the guard period is located at the beginning of a period].
 provide a method and apparatus for uplink channel access and transmissions for LTE on unlicensed spectrum to enable co-existence of other RAT with LAA on an unlicensed frequency spectrum without undesirable interference between heterogeneous RATs  [Ng: Para. 0003 and 0004].
Regarding claim 18, the combination of Noh, Kim, Kuang and Ng, specifically Ng teaches “wherein a length of the guard period is specified in a protocol” as [(Para. 0088), the method 1000 configures a guard period (such as 1 ms) between a DL period and a UL period, and between a UL period and a DL period, at step 1020.].
Regarding claim 19, the combination of Noh, Kim, Kuang and Ng, specifically Ng teaches “wherein a length of the guard period is configured by a network device” as [(Para. 0088), the method 1000 configures a guard period (such as 1 ms) between a DL period and a UL period, and between a UL period and a DL period, at step 1020.]..
Regarding claim 20, the combination of Noh, Kim, Kuang and Ng, specifically Ng teaches “wherein a length of the guard period is preconfigured” as [(Para. 0006), generate a predefined DL-UL subframe configuration including a guard period].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463